Title: To John Adams from Richard Rush, 24 May 1814
From: Rush, Richard
To: Adams, John

Extract from a manuscript volume of the late Doctor Rush in which is recorded a narrative of some of the events of his life."During the first session of congress I spent a long evening at General Mifflins in company with General Washington, the two Mr Adams’s, General Lee and several other gentlemen who acted a conspicuous part in the American revolution. After supper several of the company looked forward to the probable consequences of the present measures and state of things. John Adams said he had no expectation of a redress of greivances and a reconciliation with great Britain, and as a proof of this belief he gave as a toast ’Cash and gunpowder to the Yankees’."
Dear sir. 
Washington May 24. 1814.

I have given the above extract exactly as I find it in a book of my venerated parent that I have just been reading, and which is full of interesting anecdote. I avow it in part as my motive, that I may ask you what toast you would give now if I had the happiness of being in your company at Quincy. That we shall have to fight longer is, as I intimated to you a few days ago, highly probable. The Yankees; of New England, at the present day want neither cash, nor gunpowder, nor men, nor spirit. But will they, sir, O will they use them.
Your constantly devoted / servt.


Richard Rush.


